t c memo united_states tax_court michael e kohn and catherine k kohn petitioners v commissioner of internal revenue respondent docket no filed date michael e kohn and catherine k kohn pro sese thomas c pliske and catherine s tyson for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following deficiencies and accuracy-related_penalties under sec_6662 with respect to petitioners’ and taxable years year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number in an amendment to his answer respondent conceded the sec_6662 accuracy-related_penalty for and instead asserted that petitioners are liable for a dollar_figure sec_6663 fraud_penalty for that year following concessions by the parties the issues for decision are 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure and all dollar amounts are rounded to the nearest dollar 2the court stayed proceedings pending the resolution of a criminal investigation involving mr kohn and upon the subsequent illness of petitioners’ former counsel since withdrawn 3at trial petitioners conceded that they failed to report dollar_figure of taxable interest_income for whether petitioners failed to report discharge_of_indebtedness income of dollar_figure for arising from mr kohn’s interest in mazur raben a law firm partnership whether petitioners failed to report dollar_figure of capital_gain for arising from a deemed_distribution of money from mazur raben to mr kohn pursuant to sec_752 whether petitioners are entitled to deduct mr kohn’s dollar_figure distributive_share of a partnership loss for arising from his interest in mazur raben whether petitioners are entitled to a dollar_figure cost_of_goods_sold expense as reported on their schedule c profit or loss from business for the kohn partnership a law firm partnership for whether petitioners are liable for an accuracy-related_penalty under sec_6662 for 4in the notice_of_deficiency respondent determined pursuant to sec_752 and sec_731 that mr kohn received a dollar_figure distribution in excess of his basis in his mazur raben partnership_interest resulting in capital_gain however on brief respondent calculates the basis for as dollar_figure higher than in the notice_of_deficiency effectively conceding dollar_figure of the unreported capital_gain he determined for whether petitioners are entitled to deduct mr kohn’s dollar_figure distributive_share of a partnership loss for arising from his interest in mazur raben whether petitioners are entitled to a dollar_figure casualty_loss deduction for and whether petitioners are liable for a fraud_penalty under sec_6663 with respect to their underpayment_of_tax for findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and the accompanying exhibits petitioners are husband and wife and they resided in missouri when they filed their timely petition i petitioners’ education and background mrs kohn received a b a from stanford university and a j d from saint louis university school of law at the time of trial mrs kohn was a practicing attorney specializing in estate_planning and small_business counseling and was admitted to the united_states tax_court bar she has rendered tax_advice to clients on occasion mr kohn received an undergraduate degree as well as joint j d and m b a degrees from saint louis university thereafter he received an ll m degree from the new york university school of law taxation program mr kohn returned to st louis sometime in and began work as an associate in the tax_division at bryan cave mcpheeters mcroberts bryan cave where he specialized in partnership_taxation at the end of mr kohn left bryan cave and joined the mazur raben law firm as a general_partner commencing date mazur raben at all times had or fewer partners each of whom was a natural individual ii mr kohn’s involvement with mazur raben a mazur raben’s formation liabilities and dissolution the mazur raben law firm partnership was formed by four attorneys in st louis during the summer of those four attorneys entered into and guaranteed a lease of office space with grosvenor international grosvenor property in in the same partners signed and guaranteed a dollar_figure promissory note at centerre bank national association later succeeded by the boatmen’s national bank of st louis boatmen’s for leasehold improvements to the grosvenor property in mazur raben admitted several new partners 5given mazur raben’s composition and the absence of any indication that it made an election under sec_6231 mazur raben was a small_partnership pursuant to sec_6231 from its inception to its dissolution thus the provisions of sec_6221 to do not apply to the partnership one of whom signed a lease for office space with the forsythe group forsythe property mazur raben’s partners thereupon took out a dollar_figure loan with lindell trust lindell for leasehold improvements to the forsythe property mr kohn joined mazur raben as a general_partner on date at which point david jones was the managing partner upon joining mazur raben mr kohn did not sign a partnership_agreement at some point after mr kohn joined the partnership mazur raben entered into a line of credit loan arrangement with lindell which mr kohn guaranteed along with his partners during his tenure at mazur raben mr kohn did not guarantee the lease agreements for the grosvenor or forsythe property nor did he guarantee the boatmen’s or lindell leasehold improvement loan mazur raben dissolved between late may and mid-june of at which time four of its former partners including mr kohn formed a new partnership under the name frankel kaiser kohn and jones however mr kohn withdrew from that partnership on date whereupon it dissolved 6new office space was deemed necessary because of problems with the air conditioning at the grosvenor property mr kohn worked briefly with another law firm and then commenced working in a law practice with mrs kohn upon mazur raben’s dissolution mr jones assumed responsibility for winding up the partnership’s affairs by collecting accounts_receivable and settling pending lawsuits brought against the partnership by grosvenor international boatmen’s forsythe group and lindell this process continued from mid-june of into in order to create a fund mazur raben settlement fund out of which to make partial payments to settle with the aforementioned creditors on date mazur raben’s former partners signed a settlement agreement and mutual release mazur raben settlement agreement mr kohn agreed to pay dollar_figure as part of the mazur raben settlement agreement constituting of the mazur raben settlement fund the mazur raben settlement agreement included a provision entitled special tax allocation which provided in recognition of the contribution by each of the various partners to the settlement of the lawsuits to each partners’ sic allocation of income and loss for the year in which the closing occurs shall be credited the percentage of loss created by the settlement and satisfaction of the lawsuits equal to the pro-rata closing for this purpose occurred when the funds from the mazur raben settlement fund were distributed to creditors in settlement of the lawsuits in contribution by such partner to the fund created by the terms of this agreement it is specifically recognized that this is a special_allocation of losses made by the partners in recognition of the contributions to the settlement of the lawsuits and in lieu of and in substitution for the allocation of losses pursuant to the respective interests of the partners in the law partnerships between march and mazur raben’s former partners entered into a settlement agreement with lindell lindell settlement agreement to resolve the lawsuit that lindell had filed against the partners including mr kohn at that time mazur raben’s outstanding indebtedness to lindell was dollar_figure mazur raben agreed to pay dollar_figure to settle the lindell debt and lindell forgave the balance the dollar_figure that mr kohn agreed to pay into the mazur raben settlement fund was specifically allocated to the lindell settlement agreement and mr kohn paid that amount to lindell by means of a dollar_figure cash payment on date and the execution of a dollar_figure promissory note to lindell payable over two years petitioners paid dollar_figure of the principal on the note later 8at trial mr kohn testified that he paid dollar_figure to lindell in addition to the dollar_figure that he contributed to the mazur raben settlement fund however this claim is contradicted by mazur raben’s accountant’s workpapers which show that the lindell debt was settled exclusively by partner funds contributed to the mazur raben settlement fund dollar_figure of which was specifically earmarked as having been contributed by mr kohn furthermore petitioners have failed to produce any evidence substantiating an additional payment of dollar_figure to lindell apart from the one documented in the accountant’s workpapers thus we decline to accept mr kohn’s self-serving testimony to this effect in and paid the remaining dollar_figure balance in in mazur raben also settled its dollar_figure outstanding indebtedness to boatmen’s mazur raben paid dollar_figure to settle the debt and boatmen’s forgave the balance in the aggregate lindell and boatmen’s forgave dollar_figure of mazur raben’s indebtedness in b mazur raben’s forms and mr kohn’s schedules k-1 mazur raben filed forms u s partnership return of income and schedules k-1 partner’s share of income deductions credits etc for through which reflect the income and tax items resulting from its operations until late spring and the winding up of its affairs thereafter mr kohn received a schedule_k-1 from mazur raben for each year from through dollar_figure for each of those years mr kohn reported his share of the income and tax 9although the partnership name on the forms and schedules k-1 for through is reported as frankel kaiser jones the form_1065 indicates that the firm was formerly mazur raben petitioners contend respondent has not disputed and we are convinced that the and forms reflect the winding up of mazur raben 10the parties do not address and the record does not disclose whether mr kohn received a schedule_k-1 from mazur raben items as reflected on the schedules k-1 on his personal tax_return which he filed jointly with mrs kohn dollar_figure for through mr kohn’s mazur raben schedules k-1 reported as follows interest profits losses capital contributions liabilities income loss other deductions distributions schedule_k-1 schedule_k-1 schedule_k-1 schedule_k-1 --- dollar_figure big_number big_number --- big_number --- dollar_figure --- big_number big_number big_number --- dollar_figure --- --- dollar_figure --- big_number big_number --- --- 1cancellation of indebtedness income mazur raben’s form_1065 reported total liabilities of dollar_figure as of the end of the year comprising dollar_figure of the boatmen’s indebtedness and dollar_figure of the lindell indebtedness mazur raben’s form_1065 11there was one exception the dollar_figure of cancellation_of_indebtedness_income allocated to mr kohn on the schedule_k-1 as further discussed infra reported total liabilities of dollar_figure as of the beginning of the year and zero liabilities as of the end of the year iii the kohn partnership as noted after mazur raben’s dissolution in mr kohn--after brief stints with two other firms--commenced a law practice with mrs kohn in date mr and mrs kohn referred to the law firm as the kohn partnership and so designated it on their letterhead but they reported the results of its operations for and on a schedule c as more full described infra pp rather than a schedule e supplemental income and loss iv petitioners’ docks at harbor point marina and the flood of on date petitioners purchased four floating boat docks for dollar_figure from harbor consultants inc a company controlled by a former client of mr kohn’s jerry jaycox the docks were at the harbor point marina12 in st charles county missouri near the confluence of the missouri and mississippi rivers mr jaycox had promised petitioners upon purchasing the docks that he 12the harbor point marina was a condominium arrangement referred to in trial testimony as a dockominium where each boat slip and dock was individually owned and other portions of the marina were common elements jointly owned by the dock owners would rent them during and then by yearend either buy them back himself or secure a third party to do so in the spring through fall the missouri and mississippi rivers flooded so severely that the president determined st charles county warranted assistance under the disaster relief and emergency assistance act on date mr jaycox informed mr kohn that he had secured a purchaser for petitioners’ docks mr jaycox asked petitioners to sign a document entitled sale contract which listed petitioners’ names the specific dock units to be sold and a sale price of dollar_figure petitioners signed the document and returned it to mr jaycox that day on date mr kohn received a fax of a sale contract with the same terms listing mr and mrs john blackstock as the purchasers upon receiving the contract mr kohn on the same day faxed a copy to his contact at the bank of alton which had financed petitioners’ purchase of the docks to let him know that the loan would be paid off very quickly transcript of record pincite blackstock v kohn st louis county mo cir ct no dollar_figure 13mr kohn made this statement in his testimony in a st louis county circuit_court action in which the blackstocks alleged that mr kohn had committed fraud and professional malpractice among other things for his role in advising them to claim casualty_loss deductions with respect to their harbor point continued on date petitioners signed their joint federal_income_tax return for claiming a dollar_figure casualty_loss deduction on the four harbor point docks on schedule a itemized_deductions as further detailed in an attached form_4684 casualties and thefts respondent received the return on date on date petitioners closed on the sale of the docks to the blackstocks for dollar_figure petitioners did not make any improvements to the docks while they owned them v mr kohn’s engagement by the blackstocks during the late summer and early fall of mr kohn was seeking clients in the st charles county area by holding informational seminars on claiming casualty_loss deductions for flood-damaged property mr kohn met mr blackstock a fellow dock owner at harbor point marina at one such seminar on date sometime between that date and date mr blackstock engaged mr kohn to prepare amended returns for continued docks blackstock lawsuit at the trial in the instant case respondent initially sought to introduce excerpts from mr kohn’s testimony in the blackstock lawsuit when petitioners objected on the grounds of completeness the parties stipulated a significantly larger portion of the transcript of the trial in the blackstock lawsuit with respect to which neither party reserved any objection we treat mr kohn’s statements therein as party admissions under fed r evid d a and on behalf of the blackstocks in order to claim casualty_loss deductionsdollar_figure sometime on date after closing on the sale of petitioners’ docks mr kohn met with mr blackstock to discuss the preparation of the blackstocks’ amended returns at which time mr blackstock informed mr kohn that he intended to claim a casualty_loss deduction on the four docks the blackstocks had just purchased from petitioners as a result of this discussion mr kohn prepared amended federal and missouri income_tax returns on behalf of the blackstocks for through claiming casualty_loss deductions on docks including the four that the blackstocks had purchased from petitioners and for which petitioners had claimed a casualty_loss deduction on the return they signed a week before on date mr kohn signed the amended returns as a return preparer and presented them to mr blackstock 14pursuant to sec_165 a taxpayer may elect to deduct a casualty_loss attributable to a federally declared natural disaster for the year immediately preceding the taxable_year in which the disaster occurred if such an election is made the casualty will be treated as having occurred in the taxable_year for which the loss is claimed sec_165 furthermore pursuant to sec_172 an individual may carry back an unused casualty_loss as a net_operating_loss_deduction to each of the three taxable years preceding the taxable_year of the casualty by june of respondent had commenced an audit of the blackstocks’ amended returns and challenged the claimed casualty_loss deductions for the four docks the blackstocks had purchased from petitioners on the grounds that the blackstocks did not own the docks at the time of the casualty ie the flood respondent ultimately disallowed the casualty_loss deductions vi mr kohn’ sec_2002 criminal conviction on date mr kohn pleaded guilty to and was convicted of one count of violating sec_7212 for obstructing the administration of the internal revenue laws by creating fictitious debenture transactions to reduce clients’ federal_income_tax and crafting fee arrangements based on tax reduction vii petitioners’ returns and respondent’s audit petitioners timely filed a joint federal_income_tax return for the schedule c attached to the return reported a proprietor and business name of michael e kohn and a principal business of attorney and included a dollar_figure american bank settlement and a dollar_figure lindell trust settlement in cost_of_goods_sold petitioners’ return also included a schedule e which reported a dollar_figure nonpassive loss from the frankel kaiser jones partnership the schedule e did not report any cancellation_of_indebtedness_income from the partnership petitioners’ return did not report capital_gains from any source partnership or otherwise petitioners’ return reported adjusted_gross_income of dollar_figure and as previously noted claimed a dollar_figure casualty_loss deduction on schedule a the attached form_4684 specified that petitioners claimed a casualty_loss deduction with respect to dock units acquired on date and attributed fair market values to the dock units before and after the casualty of dollar_figure and zero respectivelydollar_figure the foregoing information was reported on section a of the form_4684 the section designated for reporting casualty losses with respect to personal_use_property rather than property used in a trade_or_business or held for income-producing purposes petitioners’ return also included a schedule e which claimed a dollar_figure nonpassive loss from the frankel kaiser jones partnership17 and a 15this partnership was the successor to the mazur raben partnership see supra note 16insofar as the record discloses petitioners did not obtain an appraisal of any damage their docks may have sustained as a result of the flooding before filing their return 17see supra note schedule c listing a proprietor and business name of michael e kohn and principal business of attorney by respondent had commenced an audit of petitioners’ and returns petitioners signed a joint federal_income_tax return for on date which respondent received on date the return included a schedule c listing a proprietor of michael e kohn principal business of attorney and gross_receipts of dollar_figure viii respondent’s notice_of_deficiency and amendment to answer respondent issued a notice_of_deficiency to petitioners on date with the following adjustments to petitioners’ and returns a a disallowance of the dollar_figure and dollar_figure frankel kaiser jones partnership loss deductions claimed for and respectively b a determination that petitioners failed to report mr kohn’s dollar_figure distributive_share of mazur raben’s discharge_of_indebtedness income and capital_gain of dollar_figure stemming from a deemed_distribution in excess of mr kohn’s basis in his mazur raben partnership_interest for c a disallowance of the dollar_figure of cost_of_goods_sold reported on the schedule c d a disallowance of the dollar_figure casualty_loss deduction claimed for and e a determination that petitioners were liable for sec_6662 accuracy- related penalties for and petitioners filed a timely petition for redetermination in an amendment to his answer respondent conceded the sec_6662 accuracy-related_penalty for and instead asserted that petitioners were liable for a sec_6663 fraud_penalty opinion the commissioner’s determinations as set forth in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations wrong see 290_us_111 see also rule a however as to the fraud_penalty under sec_6663 as more fully discussed infra the burden_of_proof rests with the commissioner to demonstrate fraud by clear_and_convincing evidence see sec_7454 rule b 80_tc_1111 i a partnership income under sec_702 a partner must recognize his distributive_share of partnership income or loss such recognition is reflected in the partner’s adjusted_basis in his partnership_interest pursuant to sec_705 a partner can deduct his distributive_share of partnership loss to the extent of his adjusted_basis in his partnership_interest at the end of the partnership year in which the loss occurred sec_704 sec_752 provides that any increase in a partner’s share in partnership liabilities shall be treated as a contribution of money by the partner to the partnership increasing the partner’s basis in his partnership_interest see sec_722 conversely any decrease in the partner’s share of the partnership liabilities is treated as a distribution of money by the partnership to the partner under sec_752 and results in the recognition of capital_gain to the extent the distribution exceeds the partner’s adjusted_basis in his partnership_interest sec_731 in mazur raben settled its dollar_figure boatmen’s indebtedness with a payment of dollar_figure and its dollar_figure lindell indebtedness with a payment of dollar_figure resulting in a total of dollar_figure in cancellation of indebtedness income18 18neither party disputes that the cumulative dollar_figure of indebtedness from which mazur raben was relieved in constitutes discharge_of_indebtedness continued and the reduction of mazur raben’s outstanding liabilities from dollar_figure at the beginning of to zero at the end as a result of these transactions respondent contends that petitioners must include in income mr kohn’s dollar_figure distributive_share on the basis of his contribution to the mazur raben settlement fund and the special_allocation based thereon of mazur raben’s discharge_of_indebtedness income as well as a dollar_figure deemed_distribution under sec_752 of the partnership liabilities allocated to mr kohn on his schedule_k-1 respondent argues that the deemed_distribution under sec_752 reduced mr kohn’s adjusted_basis in his partnership_interest to zero and triggered a dollar_figure capital_gain which petitioners must also include in income under sec_731 respondent finally contends that because mr kohn had no remaining basis in his partnership_interest with which to offset his dollar_figure distributive_share of partnership loss for petitioners are not entitled to the deduction they claimed in this amount for and must increase their income accordingly petitioners counter that under missouri law mr kohn was not personally liable for any of mazur raben’s debts and as a result mr kohn had no continued income realized by the partnership partnership_liability from which he could have been relieved consequently petitioners argue that they are not required to recognize any of mazur raben’s cancellation_of_indebtedness_income and that no deemed_distribution of money to mr kohn was triggered under sec_752 cancellation_of_indebtedness_income we begin our analysis by determining whether mr kohn must recognize any portion of the dollar_figure of discharge_of_indebtedness income mazur raben realized in in general gross_income includes income from the discharge_of_indebtedness sec_61 284_us_1 income realized by a partnership under sec_61 must be recognized by the partners as ordinary_income under sec_702 see 88_tc_984 the recognition of such income provides each partner with an increase in the adjusted_basis in his partnership_interest under sec_705 id pincite under the mazur raben settlement agreement each partner including mr kohn agreed that his distributive_share of partnership income and loss for would be calculated according to the percentage of funds that each had contributed towards the mazur raben settlement fund mr kohn contributed dollar_figure or of the dollar_figure total and thus mazur raben allocated or dollar_figure of its dollar_figure in discharge_of_indebtedness income to mr kohn on his schedule_k-1 petitioners contend that this allocation lacks substantial economic_effect under sec_704 because mr kohn was not personally liable for any of the debt from which mazur raben was relieved and therefore this discharge_of_indebtedness income must be reallocated to mazur raben’s other partners petitioners’ attempt to frame this issue as one of substantial economic_effect is misguided the basic principle that partners must recognize as ordinary_income their distributive_share of partnership discharge_of_indebtedness income is well established see gershkowitz v commissioner t c pincite and generally does not implicate the doctrine_of substantial economic_effect nor does it depend on a partner’s personal liability on the obligation from which the partnership is relieved indeed in gershkowitz we held that partners must recognize their distributive_share of the discharge_of_indebtedness income realized by a partnership under sec_61 even as to nonrecourse debts for which no partner bore any personal liability see id pincite8 therefore petitioners’ contention that a partner may only be allocated or need only recognize that portion of a partnership’s discharge_of_indebtedness income which corresponds to those obligations for which the partner is personally liable is without meritdollar_figure in sum petitioners must recognize mr kohn’s distributive_share or dollar_figure of mazur raben’s discharge_of_indebtedness income for increasing mr kohn’s adjusted_basis in his partnership_interest to that extent see sec_705 we sustain respondent’s determination to that effect mr kohn’s share of mazur raben’s liabilities and deemed_distribution under sec_752 we next consider mr kohn’s share of mazur raben’s liabilities at the beginning of and any deemed_distribution under sec_752 that may have occurred as a result of the elimination of the partnership’s outstanding liabilities during when it settled with its creditors this issue turns on which version of the regulations under sec_752 applies to the mazur raben liabilities in question the original regulations as promulgated in and applicable to all partnership liabilities assumed or incurred before january 19furthermore we note that even though petitioners strenuously argue that the allocation of mazur raben’s discharge_of_indebtedness income to mr kohn in accordance with the terms of the mazur raben settlement agreement lacks substantial economic_effect and thus must be disregarded petitioners include this allocation in their calculation of mr kohn’s adjusted_basis in his partnership_interest for petitioners cannot have it both ways regulations provide that a partner’s share of recourse20 partnership liabilities is determined in accordance with his ratio for sharing losses under the partnership_agreement sec_1_752-1 income_tax regs t d 1956_1_cb_298 by contrast the temporary regulations under sec_752 which apply to all partnership liabilities assumed or incurred between date and date sec_1_752-4t temporary income_tax regs fed reg date and the final regulations under sec_752 which apply to all partnership liabilities assumed or incurred after date sec_1_752-5 income_tax regs t d 1992_1_cb_218 apply an economic risk of loss analysis to determine a partner’s share of recourse partnership liabilities under those versions of the regulations a partner’s share of recourse partnership liabilities depends on the extent to which taking into consideration all of the facts and circumstances including personal guaranties and applicable state law that partner would be personally obligated to make a payment to any person or creditor if all of the partnership liabilities became due and payable in a constructive liquidation scenario see sec_1 20in the case of nonrecourse partnership liabilities--ie where none of the partners have any personal liability with respect to the partnership_liability --each partner’s share of such liabilities is equal to his share of partnership profits sec_1_752-1 income_tax regs t d 1956_1_cb_298 1t d d temporary income_tax regs fed reg date sec_1_752-2 income_tax regs petitioners argue that under missouri law mr kohn was not personally liable for any partnership debts incurred before his admission to mazur raben and thus mr kohn had no share of partnership liabilities from which he could have received a deemed_distribution under sec_752 for in when mr kohn was admitted to the partnership missouri law provided that a person admitted as a partner into an existing partnership is liable for all the obligations of the partnership arising before his admission as though he had been a partner when such obligations were incurred except that this liability shall be satisfied only out of partnership property ie in missouri a newly admitted partner was not personally liable for preexisting partnership debts mo ann stat sec_358 west petitioners’ argument would be colorable if either the temporary or final regulations under sec_752 determined mr kohn’s share of mazur raben’s liabilities as the bulk of mazur raben’s debts were incurred before mr kohn’s admittance to the partnership however because the liabilities at issue were incurred before date the temporary and final_regulation sec_21as of the end of and the beginning of mazur raben’s forms reported two outstanding liabilities a dollar_figure indebtedness to boatmen’s continued do not govern instead the regulations applicable to liabilities incurred before date control therefore mr kohn’s personal liability on mazur raben’s indebtedness to boatmen’s or lindell is irrelevant for purposes of this analysis we must therefore determine mr kohn’s ratio for sharing losses under the mazur raben partnership_agreement to establish the share if any of the partnership liabilities from which he was relieved in mr kohn did not sign the mazur raben partnership_agreement upon his admission to the partnership and there is no written_agreement in evidence however mr kohn was assigned a share of mazur raben’s profits and losses on his schedule_k-1 the parties have stipulated that petitioners reported all of mr kohn’s income and continued and a dollar_figure indebtedness to lindell we have found on the basis of mr kohn’s and mr jones’ testimony that the boatmen’s and lindell leasehold improvement debts were incurred in and respectively however mr kohn testified and mr jones confirmed that mazur raben established a line of credit with lindell sometime after mr kohn’s admission to the partnership on date there is no evidence in the record from which to conclusively determine which portion of mazur raben’s dollar_figure lindell indebtedness was attributable to the leasehold improvement loan and which was attributable to the line of credit nonetheless this issue is immaterial because even if some portion of the lindell indebtedness were attributable to the line of credit petitioners--who bear the burden_of_proof to show error in respondent’s determination--have failed to offer any evidence showing that the line of credit arrangement with lindell was entered into on or after date we therefore find that the entire lindell indebtedness is subject_to the regulations tax items as reported on his schedules k-1 on their personal income_tax returnsdollar_figure petitioners having failed to show otherwise we therefore conclude that mr kohn’s share of profits and losses as reported on the schedule_k-1 reflects the underlying agreement amongst mazur raben’s partners regarding mr kohn’s share of partnership losses at that time as discussed supra mazur raben reported two liabilities on its forms for the end of and beginning of a dollar_figure indebtedness to boatmen’s and a dollar_figure indebtedness to lindell for a total of dollar_figure mr kohn had a share of mazur raben’s losses as of the end of therefore as of the end of and beginning of mr kohn’s share of mazur raben’s liabilities was dollar_figure by the end of all of mazur raben’s outstanding liabilities had been eliminated relieving mr kohn of his dollar_figure share of the partnership’s liabilities therefore under sec_752 mr kohn received a deemed_distribution of dollar_figure from mazur raben in the income_tax effects of this deemed_distribution turn on mr kohn’s adjusted_basis in his mazur raben partnership_interest as discussed supra a 22with the exception of mr kohn’s share of mazur raben’s cancellation_of_indebtedness_income for as discussed supra 23mr kohn’s schedule_k-1 for reports his share of partnership liabilities as dollar_figure the record does not explain this discrepancy deemed_distribution under sec_752 reduces a partner’s adjusted_basis in his partnership_interest and results in the recognition of capital_gain to the extent that the distribution exceeds the partner’s adjusted_basis see sec_731 taking into consideration the income and tax items reported on mr kohn’s schedules k-1 we calculate mr kohn’s adjusted_basis in his mazur raben partnership_interest for as follows 24with the exception of the dollar_figure loss allocated to mr kohn on his schedule_k-1 which we address infra year - - item adjustment resulting basis share of liabilities income loss distributions additional liabilities loss unallowed deduction distributions income reduction in liabilities loss capital_contribution cod income reduction in liabilities dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number thus mr kohn had an adjusted_basis of dollar_figure in his partnership_interest immediately before the dollar_figure deemed_distribution under sec_752 as a result of the elimination of his share of partnership liabilities in that amount since the deemed_distribution exceeded his adjusted_basis in his partnership interest by dollar_figure he was required to recognize capital_gain in that amount for under sec_705 we accordingly sustain respondent’s determination to that effect mr kohn’s partnership_interest basis and loss allocations a partner can deduct his distributive_share of partnership loss only to the extent of his adjusted_basis in his partnership_interest at the end of the partnership year in which the loss occurred sec_704 having determined that mr kohn had no remaining basis in his mazur raben partnership_interest as of the end of we accordingly conclude that petitioners were not entitled to deduct mr kohn’s dollar_figure distributive_share of partnership losses for that year and we sustain respondent’s determination to that effect b cost_of_goods_sold petitioners claimed dollar_figure described as american bank settlement and dollar_figure described as lindell trust settlement as cost_of_goods_sold on their schedule c respondent disallowed both amounts this court has consistently held that cost_of_goods_sold is not a deduction within the meaning of sec_162 but is subtracted from gross_receipts in the determination of a taxpayer’s gross_income see beatty v commissioner t c 69_tc_477 aff’d 630_f2d_670 9th cir sec_1_61-3 income_tax regs provides that in a manufacturing merchandising or mining business gross_income means the total sales less the total cost_of_goods_sold cost_of_goods_sold does not involve the selling of services id see also 30_tc_195 aff’d per curiam 271_f2d_739 5th cir petitioners’ schedule c business for 1991--which mr kohn testified was the kohn partnership--provided legal services and was not engaged in manufacturing merchandising or mining as far as the record discloses however respondent did not dispute petitioners’ characterization of the figures for the american bank settlement and lindell trust settlement as cost_of_goods_sold in the notice_of_deficiency but rather disallowed them for lack of substantiation and business_purpose on brief petitioners and respondent treat the amounts as disputed claims for deductible business_expenses under sec_162 and we consider them as such sec_162 permits the deduction of ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business however taxpayers must maintain books_and_records sufficient to establish the amounts of any deductions sec_6001 sec_1_6001-1 income_tax regs petitioners claim and mr kohn testified that the dollar_figure american bank settlement was an ordinary and necessary business_expense because the funds from the american bank loan were used in part to start the kohn partnership and in part to reimburse mr kohn’s former clients who had been wrongfully charged for work in process upon mazur raben’s dissolutiondollar_figure respondent argues inter alia that petitioners have not substantiated the business_purpose of the american bank loan the record contains no documentary_evidence substantiating the existence of any american bank loan its amount or its ultimate use and we are not obligated to accept mr kohn’s uncorroborated and self-serving testimony to that effectdollar_figure see 87_tc_74 25petitioners alternatively argue that the contested business_expenses may be deducted under sec_166 as bad_debts because petitioners are claiming to have been the borrowers with respect to the american bank loan and the record establishes that they borrowed money from lindell to finance the bulk of mr kohn’s contribution of dollar_figure to the mazur raben settlement fund we are unable to grasp the nature of their claim to bad_debt deductions arising from these transactions 26at trial petitioners offered into evidence a letter written by an internal_revenue_service irs appeals officer to substantiate the existence and amount of the american bank loan respondent objected and we allowed the parties to address the admissibility of the document on brief petitioners have not done so continued we conclude that petitioners are not entitled to deduct the dollar_figure attributed to the american bank settlement as an ordinary and necessary business_expense under sec_162 or to treat it as a cost_of_goods_sold in computing gross_income on their schedule c as for petitioners’ claimed deduction or cost_of_goods_sold adjustment for dollar_figure described on their schedule c as for a lindell trust settlement we conclude on the basis of our examination of the entire record that this figure represents the bulk of the dollar_figure that mr kohn paid in into the mazur raben settlement fund which was specifically designated to be paid to lindell petitioners concede on brief that the amount of mr kohn’s contribution to the mazur raben settlement fund that was paid to lindell should not have been deducted by them but instead added to mr kohn’s adjusted_basis in his mazur raben partnership_interest we agree the dollar_figure mr kohn paid into the mazur raben settlement fund was a contribution_to_capital of the mazur raben partnership we have treated it as an addition to mr kohn’s adjusted_basis in his partnership_interest for see supra p as part of our continued and we accordingly sustain respondent’s objection and do not admit the document 27the discrepancy between the two figures is not explained in the record redetermination of his deemed_distribution under sec_752 for consequently petitioners are not entitled to the dollar_figure claimed as cost_of_goods_sold on their schedule c c sec_6662 accuracy-related_penalty respondent determined an accuracy-related_penalty under sec_6662 and b on the basis of negligence or disregard of rules or regulations for sec_6662 and b imposes a penalty on any underpayment_of_tax attributable to negligence or disregard of rules and regulations ‘ n egligence’ includes any failure to make a reasonable attempt to comply with the internal revenue laws sec_6662 it connotes a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 this includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard of rules and regulations includes any careless reckless or intentional disregard of the internal_revenue_code the regulations or certain irs administrative guidance id subpara no penalty is imposed with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith with regard to that portion sec_6664 that determination is made case by case depending on the facts and circumstances sec_1_6664-4 income_tax regs those circumstances include the experience knowledge and education of the taxpayer id at trial mr kohn conceded that petitioners received dollar_figure of unreported interest_income as substantiated by forms 1099-int interest_income negligence is strongly indicated where a taxpayer fails to report income reflected on information returns sec_1_6662-3 income_tax regs and petitioners have not offered any evidence of reasonable_cause for their failure to report this income accordingly the portion of the underpayment attributable to the unreported interest_income for is due to negligence petitioners have additionally conceded that the lindell trust settlement adjustment to cost_of_goods_sold should not have been claimed as such and have failed to substantiate the existence amount or use of any loan giving rise to the american bank settlement claimed for petitioners have offered no evidence to demonstrate that they acted with reasonable_cause and in good_faith regarding these amounts particularly in view of mr kohn’s experience as a tax attorney consequently the underpayment attributable to petitioners’ inclusion of the dollar_figure american bank settlement and the dollar_figure lindell trust settlement as cost_of_goods_sold for is due to negligence as to that portion of the underpayment attributable to petitioners’ failure to report mr kohn’s distributive_share of mazur raben’s discharge_of_indebtedness income and to recognize capital_gain upon mr kohn’s relief from his share of mazur raben’s liabilities petitioners argue that the negligence_penalty is inappropriate because their position is correct ie mr kohn was not personally liable for any portion of mazur raben’s debts and thus neither received a deemed_distribution under sec_752 nor had to recognize discharge_of_indebtedness income upon their compromise and settlement petitioners do not address that portion of the underpayment attributable to the disallowed deduction for mr kohn’s distributive_share of mazur raben’s loss as discussed supra petitioners’ position is incorrect further it is clear from our review of the record that petitioners cherry-picked mr kohn’s mazur raben schedule_k-1 choosing to report on their return the items that provided a tax_benefit and ignoring those that had a contrary effect for example on their return petitioners disregarded mr kohn’s distributive_share of mazur raben’s cancellation_of_indebtedness_income and the deemed_distribution of mr kohn’s share of the partnership’s liabilities under sec_752 yet at the same time reported mr kohn’s distributive_share of mazur raben’s losses and included mr kohn’s share of mazur raben’s liabilities in their calculation of the adjusted_basis of his partnership_interest negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 given mr kohn’s position as an experienced tax attorney who had specialized in partnership_taxation petitioners’ selective reporting of the items on mr kohn’s schedule_k-1 does not reflect a reasonable attempt to comply with the internal_revenue_code see sec_6662 we therefore find that the portions of the underpayment attributable to petitioners’ erroneous deduction of mr kohn’s distributive_share of mazur raben’s partnership loss as well as petitioners’ failure to report mr kohn’s distributive_share of mazur raben’s cancellation_of_indebtedness_income and capital_gain under sec_752 and sec_731 are due to negligence ii a partnership income respondent disallowed the deduction for the dollar_figure distributive_share of mazur raben’s loss that petitioners claimed for on the grounds that mr kohn lacked a sufficient basis in his partnership_interest as discussed supra as of the end of mr kohn had no remaining basis in his mazur raben partnership_interest and there is no evidence to suggest that mazur raben earned_income or that mr kohn made any further capital contributions to the partnership in that would have increased his basis a partner may claim his distributive_share of a partnership loss only to the extent it does not exceed his adjusted_basis in his partnership_interest sec_704 petitioners are therefore not entitled to deduct mr kohn’s dollar_figure distributive_share of partnership loss for b casualty_loss sec_165 and h permits individuals to deduct losses suffered on the damage or destruction of personal_use property28 by reason of fire storm shipwreck or other_casualty to the extent that the loss from each casualty exceeds dollar_figure and is not_compensated_for_by_insurance_or_otherwise sec_165 28while mr kohn made vague references to rents received with respect to the docks in his testimony at trial in the instant case and in the blackstock lawsuit petitioners offered no substantiation of any payments of rent moreover petitioners claimed the casualty_loss purportedly arising from the docks on section a of the form_4684 for where losses on personal_use_property are to be reported and they did not report any rental income on their schedule e for we treat their return positions as an admission that the docks were personal_use_property limits the deduction to the amount by which the aggregate casualty losses for the taxable_year exceed of the individual’s adjusted_gross_income casualty_loss deductions are generally allowed only for the year in which the casualty takes place sec_165 however sec_165 provides that any loss attributable to a disaster occurring in an area subsequently determined by the president to warrant assistance under the disaster relief and emergency assistance act may at the election of the taxpayer be taken into account for the taxable_year immediately preceding the taxable_year in which the disaster occurred if such an election is made the casualty resulting in the loss is treated as having occurred during the taxable_year for which the loss is claimed sec_165 the president determined that in st charles county where petitioners’ docks were located suffered a natural disaster warranting assistance under the disaster relief and emergency assistance act see revrul_94_14 1994_1_cb_72 taking advantage of sec_165 petitioners claimed a dollar_figure casualty_loss for for the alleged damage to their docks during the flood of respondent asserts that petitioners did not in fact suffer a loss on the docks because they were sold in date for an amount which approximated what petitioners paid for them in date petitioners maintain that the casualty_loss was appropriate at the time they filed their return the amount of a casualty_loss is generally computed as the excess of the fair_market_value of the property immediately before the casualty over the fair_market_value of the property immediately after the casualty limited by the adjusted_basis of the property 305_us_468 sec_1_165-7 income_tax regs the respective fair market values shall generally be ascertained by competent appraisal sec_1_165-7 income_tax regs in the absence of an appraisal in this case however respondent asserts that we may ascertain the extent of petitioners’ loss or lack thereof by comparing the docks’ date purchase_price with their date sale price this court has used sale price to ascertain the validity of a casualty_loss claim where the property at issue was sold in close proximity to the casualty see taylor v commissioner tcmemo_1979_261 woods v commissioner tcmemo_1960_72 in this instance the president determined that st charles county was affected by a disastrous flood in from april through may and from june through october revrul_94_14 c b pincite petitioners purchased the docks for dollar_figure approximately two months before the flood and sold the docks before the flood’s end for dollar_figure without having made any improvementsdollar_figure given the proximity to the flood of the docks’ purchase and sale we conclude that these prices indicate the fair_market_value of the docks immediately before and after the casualty respectively assuming arguendo that this dollar_figure decline in value was attributable to the flood it would not exceed the adjusted_gross_income floor provided in sec_165 the floor in petitioners’ case would have been at least dollar_figure as petitioners reported adjusted_gross_income of dollar_figure on their returndollar_figure consequently petitioners are not entitled to any portion of the claimed casualty_loss deduction for c fraud_penalty respondent determined that petitioners are liable for a sec_6663 fraud_penalty for with respect to the underpayment_of_tax attributable to their claimed casualty_loss in relevant part sec_6663 provides sec_6663 imposition of fraud_penalty a imposition of penalty --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be 29petitioners have not claimed nor is there any evidence of improvements made during the period they owned the docks 30as discussed supra pp petitioners erroneously deducted mr kohn’s dollar_figure distributive_share of mazur raben’s partnership loss in eliminating that deduction would marginally increase the adjusted_gross_income floor of sec_165 added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud b determination of portion attributable to fraud --if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud c special rule for joint returns --in the case of a joint_return this section shall not apply with respect to a spouse unless some part of the underpayment is due to the fraud of such spouse the commissioner bears the burden_of_proof with respect to the fraud_penalty and must prove by clear_and_convincing evidence that an underpayment_of_tax exists and some portion of the underpayment is due to fraud sec_7454 rule b 96_tc_858 aff’d 959_f2d_16 2d cir clear_and_convincing evidence is that measure or degree of proof which will produce in the mind of the trier of facts a firm belief or conviction as to the allegations sought to be established it is intermediate being more than a mere preponderance but not to the extent of such certainty as is required beyond a reasonable doubt as in criminal cases it does not mean clear and unequivocal 497_us_502 quoting cross v ledford n e 2d ohio consistent with our previous findings we are satisfied that respondent has clearly and convincingly established the existence of an underpayment_of_tax for relating to petitioners’ claimed casualty_loss deduction respondent has clearly and convincingly demonstrated that the docks’ dollar_figure diminution in value even if attributable to flooding was far too insubstantial to qualify as a deductible casualty_loss respondent must therefore prove clearly and convincingly that petitioners had the requisite fraudulent intent in claiming that loss respondent satisfies this burden by showing that petitioners intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes dileo v commissioner t c pincite see also 80_tc_1111 fraud does not include negligence carelessness misunderstanding or unintentional understatement of income 236_f2d_844 3d cir the existence of fraud is a question of fact to be resolved upon consideration of the entire record see dileo v commissioner t c pincite 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir because fraud can rarely be established by direct proof of the taxpayer’s intention fraud may be and typically is proved by circumstantial evidence indeed the courts have articulated a nonexclusive list of several badges_of_fraud that constitute this circumstantial evidence including the taxpayer’s experience and knowledge especially with respect to tax laws his offering implausible or inconsistent explanations including false testimony and his engagement in illegal activities see eg 796_f2d_303 9th cir aff’g tcmemo_1984_601 732_f2d_1459 6th cir aff’g per curiam tcmemo_1982_603 dileo v commissioner t c pincite 94_tc_654 91_tc_874 rowlee v commissioner t c pincite gajewski v commissioner t c pincite more generally fraudulent intent may be inferred from any conduct the likely effect of which would be to mislead or to conceal 317_us_492 this case presents one of the rare instances where the fraud is established in the first instance by direct not circumstantial proof respondent contends that petitioners claimed a dollar_figure casualty_loss deduction on their return with fraudulent intent because they knew that the docks they were claiming as worthless would be sold in a matter of weeks for approximately what they had paid for them we agree petitioners both signed the contract to sell their four docks for dollar_figure on date while the contract was not signed by the blackstocks at that time and the entry for the purchaser was blank mr kohn conceded in his testimony that he received a faxed version of the contract the next day october with the blackstocks identified as the purchasers petitioners signed their return days later on date on which they took the position that the four docks had become worthless during which gave rise to a loss that could be claimed for the sale of the docks closed on date for a sale price of dollar_figure petitioners endeavor to negate any fraudulent intent in the foregoing chronology by contending that they signed the sale contract at the behest of mr jaycox because he indicated he had found a purchaser but that they did not believe at the time that the docks could be sold because they were worthless thus their argument goes they believed the docks were worthless when they signed the return on date and only learned otherwise when the sale closed just over one week later on october dollar_figure mr kohn testified to 31alternatively petitioners argue that fraudulent intent is negated by the fact that they included the proceeds from the sale of the docks as income on their return in accordance with the tax_benefit_rule we are unpersuaded for several reasons first it is well established that fraud is complete at the time a fraudulent continued that effect but his testimony is flatly contradicted by the sworn testimony he earlier gave in the blackstock lawsuit in the blackstock lawsuit mr kohn testified that on date when he received the copy of the sale contract identifying the blackstocks as purchasers he immediately faxed it to his contact at the bank of alton telling him that the loan the kohns had taken out to purchase the docks would be quickly paid off we conclude that mr kohn fully expected continued return is filed despite a taxpayer’s later conduct 464_us_386 second mr kohn was an experienced tax attorney and the tax_benefit_rule would have dictated inclusion in the return of the dollar_figure loss claimed on the return not the sale proceeds--rendering petitioners’ contention implausible see sec_111 third petitioners have not demonstrated that any such proceeds were included on their return they contend that the proceeds were reported as part of the dollar_figure in gross_receipts reported on the schedule c for the kohn partnership nevertheless petitioners have not disaggregated the gross_receipts figure on their schedule c in any meaningful way that would demonstrate that the sale proceeds from the docks were included in reported gross_receipts moreover we find it implausible given mr kohn’s tax expertise that he could believe that the appropriate place to include the sales proceeds from the docks under the tax_benefit_rule or otherwise was as gross_receipts of the kohn partnership as the documents covering the sale of the docks demonstrate the docks were owned by petitioners individually they were not partnership assets and there is no evidence that they were used_in_the_trade_or_business of the kohn partnership finally petitioners did not file their return until date after the commencement of the audit of the blackstocks’ return in by date then mr kohn almost certainly knew as the blackstocks’ return preparer that their casualty_loss claim with respect to the docks was under respondent’s scrutiny in sum petitioners’ contentions concerning the reporting of income from the docks’ sale on their return do not negate fraudulent intent the sale of the docks for dollar_figure would soon be consummated when he signed the return claiming that the docks had become worthless in the casualty_loss claimed on this premise substantially reduced the taxes otherwise due--which as a tax attorney he surely knewdollar_figure we therefore find that mr kohn intended to evade taxes known to be owing by signing a return that claimed a loss he knew was fictitious thereby preventing the collection_of_taxes as for mrs kohn we have only the evidence that she was an experienced attorney who had occasionally counseled clients on tax matters that she signed the sale contract on date to sell the docks for dollar_figure that she signed the return on date claiming the docks were worthless and that 32certain items of circumstantial evidence buttress the finding of fraudulent intent first mr kohn was an experienced tax attorney with an advanced degree in taxation law second mr kohn pleaded guilty to and was convicted of one count of violating sec_7212 for obstructing the administration of the internal revenue laws we accordingly hold that mr kohn is liable for the fraud_penalty with respect to the portion of the underpayment attributable to the disallowed casualty_loss for sec_6663 provides that in the case of a joint_return no fraud_penalty is imposed with respect to a spouse unless some part of the underpayment is due to the fraud of such spouse respondent has contended throughout that both petitioners are liable for the fraud_penalty and petitioners have not addressed sec_6663 in any event as discussed supra we find that respondent has shown by clear_and_convincing evidence that mrs kohn also had fraudulent intent in claiming the casualty_loss deduction and thus a portion of the underpayment is due to her fraud the sale of the docks for dollar_figure was consummated on date although mrs kohn testified she gave no testimony to rebut the obvious inference from the juxtaposition of her date signing of a contract to sell the docks for dollar_figure and her signing of the return on date that she was fully aware that the docks were not worthless when she signed the return thus we are satisfied that mrs kohn is liable for the fraud_penalty with respect to that portion of the underpayment attributable to the disallowed casualty_loss deduction for see sec_6663 sec_6663 provides that if any portion of an underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud unless the taxpayer establishes by a preponderance_of_the_evidence that some portion of the underpayment is not attributable to fraud we have sustained respondent’s determination that petitioners are not entitled to deduct mr kohn’s dollar_figure distributive_share of mazur raben’s partnership loss for as petitioners have not addressed sec_6663 the underpayment arising from the disallowed deduction of mr kohn’s distributive_share of mazur raben partnership loss is also attributable to fraud to reflect the foregoing decision will be entered under rule
